Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 9, 2007, which, insofar as appealed from as limited by the briefs, denied defendant Denise Carney’s motion to vacate a judgment of foreclosure and sale, unanimously affirmed, without costs.
The court properly found that there was no fraud, collusion, mistake, or misconduct that would permit it to set aside a sale of foreclosure in the absence of compliance with the requirements of RPAPL 1341 (see NYCTL 1996-1 Trust v LFJ Realty Corp., 307 AD2d 957 [2003], lv dismissed 1 NY3d 622 [2004]). Carney’s contention that her right of redemption continued until delivery of the referee’s deed is unsupported by case law (see GMAC Mtge. Corp. v Tuck, 299 AD2d 315, 316 [2002]; United Capital Corp. v 183 Lorraine St. Assoc., 251 AD2d 400 [1998]), and contradicted by the plain wording of RPAPL 1341, which “does not allow for a discretionary interpretation or application” (Gabriel v 351 St. Nicholas Equities, 168 AD2d 338, 339 [1990]). Concur—Gonzalez, J.P., Williams, Catterson and Moskowitz, JJ. [See 2007 NY Slip Op 32074(U).]